DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 18, 2022 has been entered.
In that response, claim 11 was amended, withdrawn claims 1-10 and 12-14 were cancelled, and claims 21-33 were added.  Claims 11 and 15-33 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11 and 15-33 are rejected under 35 U.S.C. 103 as being unpatentable over Caluwe (Caluwe, R., et al., Vitamin K2 supplementation in haemodialysis patients: a randomized dose-finding study, Nephrol Dial Transplant (2014) 29: 1385–1390; 06/10/2020 IDS) in view of Chan (Chan, S., et al., Phosphate binders in patients with chronic kidney disease, Australian Prescriber, Vol. 40 No.1 pp.9-14 FEB. 2017).
Regarding claim 11, 15, 16, 19, and 20-23, 24, 26, and 27, Caluwe teaches reducing vascular calcification in haemodialysis patients who suffer from accelerated vascular calcification, i.e., “vascular calcification in chronic kidney disease (CKD)” (p.1395, rt. col.).  Specifically Caluwe teaches administering 360, 720, or 1080 µg of MK-7 thrice weekly to patients who were also taking 1532, 1708, or 2083 mg/day of Sevelamer or a phosphate binder (entire document, see esp. title; abstract; Table 1 and accompanying text).  360, 720, or 1080 µg of MK-7 are within the range in claim 11, and MK-7 was administered at the end of haemodialysis session (p.1386 rt. col.), i.e., one dose a day.  
Vitamin K-dependent matrix Gla protein (MGP) is a powerful inhibitor of vascular calcification, haemodialysis patients have high levels of inactive form of MGP or dp-uc-MGP (desphosphorylated-uncarboxylated-MGP), and MK-7 administered to patients who were also taking sevelamer was reported as reducing dp-uc-MGP values.  Caluwe discloses that “[b]oth the prevalence and extent of vascular calcification are predictive for cardiovascular morbidity” (p.1385, right col.).  
Regarding claims 17 and 24, Caluwe reports that dp-uc-MGP reductions were seen, ranging from 17% to 46% depending on dosage (Table 2, Fig. 2, and accompanying text).  While the 8-week regimen did not result in dp-uc-MGP value under 700 pmol/L as recited in claim 17, it is noted that a clause that “simply expresses the intended result of a process step positively recited” in a method claim is not given weight.  MPEP §2111.04(I)(citations omitted).  Without more specific limitations regarding the method step that leads to the intended result, i.e., dp-uc-MGP value under 700 pmol/L or serum phosphate level of 4.5 mg/L or less in claims 18 and 25, simply reciting a clause that express the intended result of the process step positively recited is not given patentable weight.  Such method steps could include the duration of administration, more specific dosage range, etc., to the extent such features do not constitute new matter.
Caluwe does not specifically teach treating a cardiovascular disease that is characterized at least by vascular calcification, comprising administering the combination of vitamin K and a phosphate binder in an amount between 500 to 1500 mg/day as recited in claim 11 or 2400 to 8000 mg/day in claim 21, or expressly teach taking the doses with a meal or concurrently as in claims 28-33, and this rejection is made under an obviousness rationale.  
It would have been prima facie obvious however to one having ordinary skill in the art before the effective filing date of the claimed invention to apply Caluwe’s teachings and treat a cardiovascular disease that is characterized at least by vascular calcification, comprising administering the combination of vitamin K and a phosphate binder as recited in claim 11.  The skilled person would have been suggested to do so because Caluwe expressly states “[b]oth the prevalence and extent of vascular calcification are predictive for cardiovascular morbidity” (p.1385, right col.), and reports that administering MK-7 to patients who are also taking sevelamer, in amounts within the recited ranges, resulted in statistically significant, dose-dependent reductions of dp-uc-MGP values after 8 weeks.  
Furthermore as Chan teaches “[h]yperphosphataemia in patients with chronic kidney disease, particularly those on dialysis, can be ameliorated by oral phosphate binders in conjunction with dietary phosphate restriction” (abstract; see title).  Chan teaches sevelamer dosages of 800 mg thrice daily and dosage of other phosphate binders ranging within 500-1500 mg/day and 2400-8000 mg/day, e.g., 1000 mg lanthanum carbonate thrice daily, and with or without a meal (Table, p. 10).  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to combine the teachings of Caluwe and Chan and administer different phosphate binders in the amounts that are within the ranges in present claims, with or without meal,  as recited in the instant claims.  The skilled person would have been motivated to do so because both references are drawn to chronic kidney disease patients with hyperphosphataemia  who are taking phosphate binders, Caluwe does not limit the relevance of its study results specifically to sevelamer but to haemodialysis patients, and Chan teaches other phosphate binders in varying dose ranges that are used to manage hyperphosphataemia.
Also it would have been prima facie for the skilled person to administer MK-7 to patients with a meal as in claims 30 and 31.  In Caluwe it was administered after the hemodialysis session “[f]or reasons of patient compliance” (p.1386 rt. col.). However Caluwe discusses increasing menaquinone intake by “minor adaptations of the dietary habits … (e.g. Camembert and goat cheese are low in phosphate and rich in menaquinone, unsalted cream butter does not contain phosphate and is rich in menaquinone)” (p. 1389 rt. col.).  Therefore the skilled person would have understood that Caluwe is not limiting regarding whether MK-7 is taken with a meal or not, and could very well be administered with a meal.  Regarding claims 32 and 33, as noted above Chan teaches taking a phosphate binder with or without a meal, and therefore taking vitamin K concurrently with a phosphate binder would depend on which phosphate binder is used (see Chan, Table, p.10).

Response to Arguments
Although new rejections are made above Applicant’s arguments are addressed now to the extent they have not been rendered moot and are relevant to the above rejections. 
Applicant's arguments filed July 19, 2022 have been fully considered but they are not persuasive. Applicant argues that an advantage of the present invention is lower ranges of a phosphate binder due to a synergistic effect with vitamin K.  (Remarks, 5, 6, July 18, 2022.)
The cited portions of the disclosure have been reviewed; however they do not present any  comparison that supports the synergistic effect alleged.  Furthermore as noted above, the dose ranges for the phosphate binder depends on which is used, the current claims do not recite any specific ones, the ranges are not any lower than those known in prior art as evidenced by Chan.  

CONCLUSION
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615